COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOSE ANTONIO DIAZ, JR.,                         '
                                                                 No. 08-11-00041-CR
                             Appellant,          '
                                                                    Appeal from the
 v.                                              '
                                                              78th Judicial District Court
 THE STATE OF TEXAS,                             '
                                                               of Wichita County, Texas
                                                 '
                             Appellee.
                                                 '                  (TC#48,262-B)



                                MEMORANDUM OPINION

       Appellant waived trial by jury and entered a plea of guilty before the court to the offense of

Driving While Intoxicated, Repetition. TEX.PENAL CODE ANN. ' 49.04(a)(West Supp. 2012).

He was found guilty, and the court assessed punishment enhanced under TEX.PENAL CODE ANN.

' 49.09(b)(2)(West Supp. 2012) at confinement in the Institutional Division of the Texas

Department of Criminal Justice for a period of 6 years, and no fine to serve concurrently with

48,261-B. We affirm.

       Appellant=s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

In Anders, the Supreme Court recognized that counsel, though appointed to represent the appellant

in an appeal from a criminal conviction, had no duty to pursue a frivolous matter on appeal.

Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Thus, counsel was permitted to withdraw after

informing the court of his conclusion and the effort made in arriving at that conclusion. Id.

Counsel’s motion to withdraw includes a copy of the correspondence to Appellant regarding his

right to examine the appellate record and file a pro se brief. Further, counsel avers a copy of the

brief filed in this cause has been forwarded to Appellant’s last known address. Appellant has

filed a pro se brief.

         The record reflects that Appellant was admonished of the consequences of his plea

pursuant to TEX.CODE CRIM.PROC.ANN. art. 26.13 (West Supp. 2012), and Appellant made a

judicial confession admitting his guilt.

         We have carefully reviewed the record and counsel=s brief and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal.     We also grant counsel’s motion to withdraw.          A discussion of the

contentions advanced in the appellant’s pro se brief would add nothing to the jurisprudence of the

state.

         The judgment is affirmed.



February 28, 2013
                                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)



                                                2